Citation Nr: 1231056	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a hepatitis C infection. 

3.  Entitlement to service connection for substance abuse including as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in February 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system shows additional VA treatment records pertinent to the appeal that have been considered.  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, variously diagnosed as major depression, PTSD, and heroin and cocaine dependence, first manifested after service and is not related to any events or other aspects of service.  

2.  The Veteran's hepatitis C infection was incurred many years after service and was the result of intravenous drug abuse. 

3.   The Veteran's chronic abuse of heroin and cocaine is either a result of willful misconduct or self treatment for a non-service-connected psychiatric disorder but is not caused or aggravated by a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for a hepatitis C infection have not been met. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303, 3.310 (2011).  

3.  Te criteria for service connection for substance abuse have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In February 2008, the RO provided notice of all five elements necessary to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The RO explained that direct service connection for substance abuse is not available but that information would be considered regarding a disability resulting from substance abuse.  The RO did not provide the detailed criteria for secondary service connection for substance abuse caused or aggravated by a service-connected disability.  Although subsequent decisional documents may not substitute for adequate notice, the RO provided the secondary service-connection criteria in a May 2009 statement of the case.  The Veteran demonstrated actual knowledge of the criteria in his February 2012 Board hearing when he testified that his psychiatric disorder caused him to self-medicate with illegal substances.  Therefore, the Board concludes that the notice timing error was not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In a February 2012 Board hearing, the Veteran reported that he had been receiving Social Security Administration disability benefits for the previous two years.  When questioned directly on the relevance of the SSA adjudication to the service connection claim, the Veteran and his representative replied that the records were relevant to the Veteran's work history and the impact of his substance abuse but did not indicate relevance to the origin of a psychiatric disorder or a hepatitis infection.  The Board concludes that the Veteran was provided the opportunity to identify the relevance of SSA documents to these claims but did not do so.  Therefore, the Board concludes that these records are not relevant to address the dispositive issues of the service connection claims.  VA has also obtained medical examinations.  Although the examinations were not all classified as compensation and pension examinations, all examiners assessed the symptoms, rendered specific diagnoses, and provided clinical comments on the origin of the disorders and the contended relationship to events in service.  The Board concludes that the examinations are adequate for application to the service connection claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army clerk assigned to an infantry unit.  He received an early general discharge under honorable conditions.  An August 1978 discharge physical examination showed that the discharge was under the Army regulations for separation for the convenience of the government.  Although he was discharged at the lowest pay grade, these regulations do not apply to disciplinary discharges.  He contends that he experiences an acquired psychiatric disorder, diagnosed as depression and PTSD, related to traumatic experiences in service.  He contends that his substance abuse is caused or aggravated by the psychiatric disorder and that his hepatitis C infection was caused by intravenous substance abuse.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Compensation for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability is limited but not precluded.  Veterans can only recover if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  There must be clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, (Fed Cir.,2001).

Acquired Psychiatric Disorder
Substance Abuse

Service treatment records are silent for any symptoms, diagnoses, or treatment for any psychiatric disorder.  In an August 1978 discharge physical examination history questionnaire, the Veteran denied any depression, worry, trouble sleeping, loss of memory, or nervous trouble of any sort.  The military examiner noted no psychiatric abnormalities.  

In a December 2007 claim, the Veteran reported that he received treatment for depression from a private physician starting in September 1978.  After several requests for records of this treatment, the RO received return mail that showed the physician was deceased.  The RO informed the Veteran in a September 2008 rating decision and in a May 2009 statement of the case.  

The Veteran submitted an electronic disc with records of treatment by primary care, vascular, gastrointestinal, urology physicians and private hospital inpatient care from 1993 to 2011.  Prior to 2008, the records are silent for any mental health symptoms.  Starting in 2008, the primary care physician diagnosed depression and prescribed medication.  The notations are very brief and do not include detailed mental health assessments or refer to the causes of depression.  Other than advice for cessation of tobacco use, there is no mention of symptoms of drug or alcohol abuse.   The Veteran was treated for a hepatitis C infection and liver dysfunction that will be discussed further below.     

The earliest record of VA medical care in the claims file is a discharge report from a VA substance abuse clinic in August 1996.  The attending physician noted that the Veteran reported snorting heroin since age 25.  As the Veteran was born in 1959, the abuse began in 1984.  The Veteran reported that he received VA methadone treatments starting in 1987 and underwent several detoxification treatments starting in 1990.  The physician made no mention of symptoms or diagnosis of a mood or anxiety disorder.   

In September 1999, the Veteran was again discharged from a VA inpatient substance abuse program.  The attending physician noted that the Veteran was using intravenous heroin and snorting cocaine.  A mental status evaluation was normal with no mood or anxiety symptoms.  The Veteran was discharged from VA facilities after similar symptoms and treatment in 2000 and 2002.  The clinicians noted continued intravenous drug and alcohol abuse.  In the latter discharge report, the attending clinician noted that the Veteran had recently been laid off from his job causing some depression.  

The Veteran sought treatment at a private hospital in February 2002 after a failed attempt at suicide by drug overdose.  The attending physician noted the Veteran's report of the start of therapy for depression in 2001.  The physician diagnosed major depressive disorder, opiate dependence, and polysubstance abuse.  When no longer suicidal, the Veteran was discharged to continue VA substance abuse treatment.  

In March 2008, the Veteran underwent a VA mental health examination in connection with his claim for a non-service-connected pension.  A VA physician did not review the claims file but noted the Veteran's report that his depression began in service because his captain made frequent racial slurs toward him and treated him unfairly because of his race.  He reported that he had difficulty coping with this treatment, walked off post, argued with supervisors, and was given the option of transfer or discharge.  He accepted discharge but became depressed because he believed he would have had better opportunities in life in the Armed Forces.  The Veteran reported that he sought treatment from a private physician and was prescribed medication, but used it only briefly before turning to illegal drugs to self-medicate.  After increasing drug use and several failed attempts at VA treatment, his depression became more severe after the deaths of several family members and an ex-fiancé who is the mother of one of his children.  The physician noted the Veteran's report of continued substance abuse and that he was unkempt intoxicated during the interview.  The physician diagnosed major depressive disorder of moderate intensity and opioid and cocaine dependence as a compensatory strategy to deal with depression.  

The Veteran received VA outpatient substance abuse treatment from March 2008 to April 2012.  Clinicians noted multiple relapses in the use of heroin and cocaine and the Veteran's frustration and depression regarding family conflict, unemployment, financial distress and his perception that VA providers discriminated against him because of his race.  In November 2010, a VA physician attributed the symptoms of depression to a recent workplace injury and to a military training accident that the Veteran witnessed during active service.  

In April 2011, the RO continued to deny service connection for depression in a supplemental statement of the case.  In July 2011, the Veteran appointed his current representative, and in August 2011 the representative waived consideration of any additional evidence. 

In January 2011, the Veteran was again admitted to a VA hospital.  The attending physician noted that his last admission was in May 2008 but that the Veteran continued use of heroin and cocaine with relapses associated with deaths of family members and close friends.  The attending physician noted "a history of PTSD" and the Veteran's report of the murder of his first wife by a cousin, suicide by a nephew, and the murder of a previous girlfriend.  The dates of the traumatic deaths were not noted.  The physician observed symptoms of sad mood and irritation when asked for details but no other PTSD symptoms such as nightmares, intrusive thoughts, and other behaviors related to the traumatic events.  Although the physician noted the Veteran's reports of military racism, he diagnosed PTSD and depression associated with the traumatic deaths.  The Veteran continued VA outpatient treatment through November 2012.  In an October 2011 report, a clinician noted some PTSD symptoms such as recurrent memories of wounded soldiers, nightmares with military content, exaggerated startle response, restless sleep, and social avoidance.  The physician attributed the symptoms to continued drug abuse and mild depression related to a recent workplace injury.  

In correspondence in June 2011, the Veteran's sister noted that the Veteran was withdrawn, unhappy, and extremely anxious when he returned home from active duty.  She noted that the Veteran was depressed, angry, and aggressive with family and friends and that she suspected some kind of drug abuse.  She noted that his social isolation increased along with drug abuse.  The sister identified herself as "Dr." but did not indicate whether the prefix was recognition of medical training of any kind, and she did not provide a diagnosis or associate the Veteran's behavior with any specific events that occurred in service.  

In a February 2012 Board hearing, the Veteran stated that he did well in service and was being considered for paralegal training.  He did not discuss any events associated with racial slurs, discrimination, or disagreement with supervisors.  Rather, he described two traumatic events that he experienced in service.  

The Veteran stated that he served on active duty from the time he graduated from high school in the late spring of 1977 to March 1979.  After initial training, the Veteran stated that he served in a unit based in Kentucky for seven months, a short tour of duty for training in Panama, followed by additional duty in Kentucky.  He stated that he had been seeing a girlfriend for three to four years and was engaged to be married.  He provided the girlfriends first and last names.  He stated that in 1979 after his return from Panama, his fiancé was murdered in their home town, but he was not promptly informed and missed the funeral.  After this event, the Veteran stated that he became rebellious and started abusing alcohol.  

The Veteran described a second event that occurred during training with National Guard troops.  The exercise included the use of blank ammunition but one soldier loaded a live round and shot another soldier who was evacuated by helicopter.  The Veteran did not report the date of the accident, the names of the shooter and victim, whether he was acquainted with either soldier, or whether the victim's injuries were life threatening. 

The Veteran further stated that after service he received psychiatric treatment at three private hospitals and at VA facilities.  Records were obtained for treatment for depression and suicide ideation at one hospital in 2002.  Records for treatment at the other hospitals reported by the Veteran in 1978 and in 1987 were unavailable as the records were reportedly destroyed.  

In April 2012, the Veteran submitted a copy of a newspaper article.  The name of the newspaper and date of publication were not shown.  The article was a report of the murder of a 15 year old girl by a spurned boyfriend who then committed suicide.  The last name of the girl is different from that stated by the Veteran at this hearing.  Although the article referred to a fiancé in the Army, the nickname used in the article to identify the soldier was not reported by the Veteran or associated with the Veteran any statement or document in the claims file.  

The Board concludes that service connection for an acquired psychiatric disorder including major depression, PTSD, and substance abuse secondary to these disorders is not warranted because the disorders manifested after service and are not related to any aspect or events in service.  

The Veteran has been diagnosed by competent medical care providers with major depression, PTSD, and several forms of illegal drug abuse.  The medical records and lay statements are inconsistent regarding the onset and origin of the symptoms. 
The Board places probative weight on the discharge physical examination questionnaire in which the Veteran denied any mental health symptoms.  The examiner noted no psychiatric abnormalities.  However, the Veteran reported receiving care for depression immediately after service by a now-deceased physician whose records were not available.  The Veteran's sister reported observing some symptoms of unusual behavior after service but did not comment on whether the Veteran received treatment or was diagnosed with a chronic psychiatric disorder.  Further, the Veteran reported to VA clinicians that he was not provided with medication for depression until 2001, and private records did not show treatment with anti-depressive medication until 2008.  Records of substance abuse treatment show no mood or anxiety symptoms prior to 2002.  Although the Veteran and his sister are competent to report their observations of his behavior, the Board places less probative weight on the reports of the onset of depression immediately after service with a continuity since then because they are inconsistent with the discharge physical examination and the medical treatment records that showed the onset of depression and anxiety many years later. 

Regarding the onset of illegal drug abuse, the sister implied that it occurred shortly after service but the Veteran reported to VA clinicians that it began at the age of 25 in 1984.  Notably, the file of private medical records from 1993 to 2011 is silent for any substance abuse symptoms or treatment.  Finally, the Veteran never reported PTSD related symptoms to clinicians or adjudicators until 2011after his claims were denied and on appeal.  The Board concludes that the Veteran's and his sister's report of the onset of symptoms of depression are not credible as they are not consistent with the service treatment record denials of any such symptoms and the VA and private treatment records that showed the onset many years after service.  Although the sister suspected drug use at an earlier date, the Veteran reported to VA clinicians that he began using heroin and cocaine in 1984 which is consistent with other medical records.  

There are also inconsistencies in the nature and relevance of events in service.  Some clinicians suggested that depression was co-morbid with significant substance abuse and associated family and financial distress.  The VA examiner in May 2008 for the first time noted the Veteran's attribution of depression to incidents of racial slurs and discrimination in service.  The physician also noted that the Veteran was under the influence of drugs during the examination.  These contentions are not consistent with the Veteran's denial of any symptoms at the time of separation.  Furthermore, in his Board hearing, the Veteran testified that he did well in service and expected to be selected for training as a paralegal.  Service personnel records do show that he was reduced in pay grade in May 1978.  However, he was separated with a general discharge under honorable conditions which would not be consistent with a history of disciplinary actions but instead would be consistent with his very short period of service with insufficient sustained performance to warrant a fully honorable characterization.   Moreover, if conflict with supervisors was a problem and the Veteran was as motivated for an Army career as he described at his hearing, a request for transfer would have been a more effective, prompt, and administratively simple solution to the personal conflict.  VA substance abuse counselors made no mention of racial issues in service as a cause for the abuse.  The counselors and the VA physician also mentioned the collateral aspects of substance abuse such as family discord, unemployment, irritability, financial distress, and several family deaths as causes for depression.  

There are inconsistencies with the reporting and details of the traumatic events in service and their relationship to the claimed psychiatric disorders.  Notably, neither the murder of a girlfriend nor the weapons accident was reported to any treatment providers until January 2011.  Although the nature and circumstances of Army infantry training are consistent with the possibility of an accidental wounding of a soldier, the Veteran provided no details sufficient to permit verification.  The Veteran could not provide the name of the injured soldier or date of the accident, or that he was even acquainted with the injured man.  Moreover, one examiner associated this event and other non-military events with depression, but none of the clinicians who diagnosed PTSD indicated an awareness of this event or associated it with the PTSD diagnosis.  Therefore, the Board concludes that even if the event occurred, there is no competent medical evidence that it was a cause for PTSD. Because of the timing of the Veteran's report of the event and its inclusion in a list of more personal and recent family deaths, the Board assigns little probative weight to one examiner's opinion that the depression was caused by witnessing the training accident.   

VA clinicians who diagnosed PTSD did not note the dates and circumstances of the girlfriend's murder and also included this event among other more recent family deaths.  The Veteran reported the details only to the Board at his hearing and supported only by an undated, unidentified news article.  The Veteran clearly but inaccurately stated her name and provided a date for the event that was after his discharge from service.  He further stated that he had been seeing the girl for three to four years and was engaged to be married, but the article showed that she was 15 years old at the time of death.  Although the Veteran claimed the death and his untimely notification as traumatic to him, he denied any symptoms on his discharge physical examination.  The Board concludes that even if the murder victim was a close friend of the Veteran, the event likely occurred after service consistent with the Veteran's hearing testimony and the denial of any symptoms on the discharge physical examination.  

VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  A physician's opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).   The Board concludes that the Veteran's lay statements regarding racial discrimination and the accidental injury to an unidentified soldier are not credible and are either consistent with the service records or cannot be verified.  The Board concludes that the lay statements regarding the murder of a girlfriend in service are not credible as they are not consistent with the service records and the news article offered for verification.  Further, these events were articulated by the Veteran entirely after the initiation of his claim and were not mentioned or considered by clinicians prior to that time.  

Therefore, the Board concludes that the Veteran's depression and PTSD first manifested after service and was not related to any credible or verifiable aspect of service.  Service connection for an acquired psychiatric disorder is not warranted.  

The weight of credible medical and the Veteran's lay statements to clinicians are consistent with the start of chronic heroin and cocaine abuse in 1984, several years after service.  No mood or anxiety symptoms were noted during the course of VA substance abuse treatment for several more years until 2002 for mood disorders and 2011 for anxiety disorders.  Because the abuse of illegal drugs preceded the clinical observations of diagnosed psychiatric disorders and because service connection for the disorders has not been granted, service connection for substance abuse on a secondary basis is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C Infection

Service treatment records are silent for any form of hepatitis infection or symptoms of liver dysfunction.  Physical examinations showed no body tattoos.  The Board acknowledges that diagnostic testing for the Hepatitis C virus was not available during the Veteran's active duty. 

Records of VA substance abuse treatment in 1996 and 1999 are also silent for a hepatitis C infection.  Clinicians in 1999 noted that the Veteran had been using intravenous heroin.  

In correspondence in October 2000, a private physician noted the Veteran's report that he had tested positive for the hepatitis C virus but that he denied intravenous drug use or blood transfusions.  In November 2004, another private physician noted that the Veteran had been diagnosed with hepatitis C two years earlier.  He noted that the Veteran denied any intravenous drug use but that he had snorted cocaine and heroin since age 23 which was in 1982.  A liver biopsy showed moderate to severe activity.  In 2006, another private physician noted the Veteran's reports of obtaining tattoos in 2001 but again denied any intravenous drug use.  The physician noted that the Veteran was being prescribed medications to suppress the hepatitis virus.  

In May 2008, a VA examiner noted the Veteran's report of increased fatigue starting in 2006 with on-going use of medications and liver function monitoring.  The Veteran denied any intravenous drug use and reported that he had a tattoo in 1975 just prior to enlisting in the Army.  The physician diagnosed mild hepatocellar dysfunction secondary to a hepatitis C infection.  

In the February 2012 Board hearing, the Veteran stated that he first obtained a tattoo after his mother's death in 2001.  He further stated that he was diagnosed with hepatitis C right after his discharge from service when he first sought detoxification treatment.  He acknowledged that he was using intravenous drugs. 

The Board concludes that service connection for a hepatitis C virus is not warranted because the infection was caused by intravenous drug use after service.  Service treatment records showed that the Veteran did not have tattoos in service and he acknowledged receiving a tattoo in 2001.  His report of a diagnosis of hepatitis C immediately after service is not credible because the diagnostic test procedure was not available at that time.  Moreover, private records showed the diagnosis was made in approximately 2000 that is consistent with VA detoxification and treatment regimen for extensive illegal drug abuse.  Because the Veteran's infection occurred after service and because substance abuse is not secondary to a service-connected disorder, service connection for hepatitis C virus infection as a result of intravenous drug abuse is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for an acquired psychiatric disorder is denied. 

Service connection for a hepatitis C infection is denied. 

Service connection for substance abuse is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


